COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


THE PICTURE PEOPLE AND
 ROYAL INDEMNITY COMPANY
                                                                  MEMORANDUM OPINION*
v.     Record No. 2300-05-1                                            PER CURIAM
                                                                     JANUARY 31, 2006
AUBREY A. RACHEL


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Ramesh Murthy; Tracey Alice Berry; Penn, Stuart & Eskridge, on
                 briefs), for appellants.

                 (Matthew H. Kraft; Rutter Mills, L.L.P., on brief), for appellee.


       The Picture People and its insurer (hereinafter referred to as “employer”) appeal a

decision of the Workers’ Compensation Commission finding that (1) Aubrey A. Rachel

(claimant) was not guilty of fraud justifying the termination of her outstanding award of

temporary partial compensation; and (2) the deputy commissioner’s failure to grant employer’s

motion to strike claimant’s defenses based upon her failure to properly respond to discovery was

not an abuse of discretion, and in the alternative, constituted harmless error. We have reviewed

the record and the commission’s opinion and find that this appeal is without merit. Accordingly,

we affirm for the reasons stated by the commission in its final opinion. See Rachel v. Picture

People (The), VWC File No. 204-34-45 (Aug. 30, 2005). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                    Affirmed.




                                           -2-